 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   SAMANTHA CARTER,                           R Case No. 2:19-07236-PA (ADS)
                                                i
12                              Plaintiff,      c
                                                h
13                       v.                     a ORDER DISMISSING ACTION FOR
                                                r FAILURE TO PROSECUTE
14   CITY OF HERMOSA BEACH, et al.,             d
                         Defendants.
15

16

17   I.    INTRODUCTION

18         Plaintiff Samantha Carter, proceeding pro se, filed a Complaint under 42 U.S.C.

19   § 1983. [Dkt. No. 1]. On October 10, 2019, the Court granted a Motion to Dismiss filed

20   by Defendants, dismissing the Complaint with leave to amend by no later than

21   November 9, 2019. [Dkt. No. 16]. On November 18, 2019, the Court issued an Order to

22   Show Cause Why Case Should Not Be Dismissed for Failure to Prosecute. [Dkt. No. 17].

23   Despite warnings that that case may be dismissed, Plaintiff has not filed any response to

24   the October 10, 2019 Order Dismissing with Leave to Amend, or November 18, 2019
 1   Order to Show Cause. The last filing Plaintiff submitted to the Court was on September

 2   18, 2019. [Dkt. No. 12].

 3   II.    DISCUSSION

 4          Dismissal of this action is warranted due to Plaintiff’s failure to prosecute the

 5   case and comply with court orders. The Court has the inherent power to achieve the

 6   orderly and expeditious disposition of cases by dismissing actions pursuant to Fed. R.

 7   Civ. P. 41(b) for failure to prosecute and failure to comply with a court order. See Link v.

8    Wabash R.R. Co., 370 U.S. 626, 629-30 (1962); see also Pagtalunan v. Galaza, 291

 9   F.3d 639, 640 (9th Cir. 2002). The Court weighs the following factors when

10   determining whether to dismiss an action for failure to comply with a court order or

11   failure to prosecute: (1) the public’s interest in the expeditious resolution of litigation;

12   (2) the Court’s need to manage its docket; (3) the risk of prejudice to the defendant;

13   (4) the public policy favoring disposition of cases on their merits; and (5) the availability

14   of less drastic sanctions. Pagtalunan, 291 F.3d at 642.

15          Here, the first, second, third, and fifth factors weigh in favor of dismissal. First,

16   Plaintiff has failed to engage with this case in any way since September 18, 2019 and

17   failed to file an amended complaint in response to the Court’s October 10, 2019 Order

18   Dismissing with Leave to Amend or to the November 18, 2019 Order to Show Cause.

19   This failure to prosecute the case has interfered with the public’s interest in the

20   expeditious resolution of this litigation and the Court’s need to manage its docket. See

21   Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“[T]he public’s

22   interest in expeditious resolution of litigation always favors dismissal.”). Second,

23   Plaintiff has failed to rebut the presumption that defendants have been prejudiced by

24   this unreasonable delay. In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994) (“The law



                                                   2
 1   presumes injury from unreasonable delay.”) (quoting Anderson v. Air West, Inc., 542

 2   F.2d 522, 524 (9th Cir. 1976)). Third, there is no less drastic sanction available as the

 3   Court has warned Plaintiff multiple times that the case would be dismissed.

 4   Accordingly, the Court has taken meaningful steps to explore alternatives to dismissal.

 5   See Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (“The district court need

 6   not exhaust every sanction short of dismissal before finally dismissing a case, but must

 7   explore possible and meaningful alternatives.”). Finally, although the fourth factor

8    always weighs against dismissal, here Plaintiff’s failure to discharge her responsibility to

 9   move the case towards a disposition outweighs the public policy favoring disposition on

10   the merits. Morris v. Morgan Stanley Co., 942 F.2d 648, 652 (9th Cir. 1991) (“Although

11   there is indeed a policy favoring disposition on the merits, it is the responsibility of the

12   moving party to move towards that disposition at a reasonable pace, and to refrain from

13   dilatory and evasive tactics.”). Having weighed these factors, the Court finds that

14   dismissal of this action with prejudice is warranted.

15   III.   CONCLUSION

16          Accordingly, this action is dismissed with prejudice for failure to prosecute.

17   Judgment is to be entered accordingly.

18          IT IS SO ORDERED.

19   Dated: January 2, 2020

20                                              _______________________________
                                                PERCY ANDERSON
21                                              United States District Judge

22   Presented by:

23   ____/s/ Autumn D. Spaeth____________
     THE HONORABLE AUTUMN D. SPAETH
24   United States Magistrate Judge



                                                   3
